Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application contains claims directed to the following patentably distinct species:
Group I	Figures 1A and 11
Group II	Figures 1B, 2, 6, 10 and 12
Figures 3, 4, 5A, 5B, 7-9 are considered to be generic to either one of the groups listed above.
The species are independent or distinct because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the invention of group I includes the special technical feature of angled extensions and counter balance 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Michael E. Dukes on March 15, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because the lead line for reference character 14 in figure 1A fails to accurately indicate the stanchion.  In figure 1A, it is unclear how the reference character 24 and attendant lead line indicates an angle.  In figures 1A, 1B, 2 it is unclear why the ground anchor system 400 is shown with cross sectional shading.
In figure 2, it is unclear why the posts 30a and 30b are shown with cross sectional shading.  In figure 4, it is unclear why the first cylindrical element 68 is shown .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “22” in figure 1A.  Corrected drawing sheets in compliance with 37 CFR 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “46a” on line 9 of paragraph 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30a" in figure 2 and "30" in figure 6 have both been used to designate the same latch post.  Corrected drawing sheets in compliance with 37 CFR 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the posts being substantially parallel with the rails must be shown or the feature(s) canceled from claim 14.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The abstract of the disclosure is objected to because pronouns such as “them” should be replace with the name of the element to which the pronoun is referring to avoid confusion.  On line 4, “unique” can be easily implied and therefore should be deleted.  On line 8, “there between” appears to be a typographical error and it is unclear what element of the applicant is referring to.  On lines 9-10, “axial rotation . . . gatepost” is confusing since it is unclear how the rails are able to rotate about the gatepost when the rails rotate with the gatepost.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because the applicant has improperly referred to the same element of the invention with different language.  For example, the applicant has referred to element 11 as “segments” on line 3 of paragraph 43 and “handle” on line 2 of paragraph 58.  Also see “68” on line 4 of paragraph 63 and line 2 of paragraph 65, “70” on line 9 of paragraph 64 and lines 6 and 7 of paragraph 65, “12A” on line 8 of paragraph 65, “line 2 of paragraph 67, lines 2 and 8 of paragraph “68”, and line 2 of paragraph 69.  On line 4 of paragraph 48, it appears that “30” should be changed to --30a-- and “30” on line 6 of paragraph 48 should be changed to --30a-- to avoid confusion.  Also see “30” on lines 2 and 4 of paragraph 70 On line 2 of paragraph 53, 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “and comprising” on line 3 of claim 14 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the plurality of rails comprise the posts or is the applicant setting forth that the gate comprises posts?  If the former is the case, then it is unclear how rails can comprise posts.  Also see “and comprising” on lines 10-11 of claim 14.
Recitations such as “a force” on line 7 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is referring to the force set forth on line 6 above.  Recitations such as “securely” on line 10 of claim 14 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.  Recitations vice versa.  Recitations such as “hinged attachment” on line 25 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is referring to the hinged attachment set forth on lines 3-4 of claim 14.  Recitations such as “the plurality of posts” on line 25 of claim 14 render the claims indefinite because it is unclear to what element of the invention the posts are hingedly attached.  Recitations such as “the second cylindrical element within the first cylindrical element” on line 2 of claim 15 render the claims indefinite because it is unclear how the second cylindrical element can be within the first cylindrical element when claim 14 recites that the first cylindrical element is within the second cylindrical element.  Recitations such as “a top one of the plurality of rails” on lines 1-2 of claim 19 render the claims indefinite because it is unclear whether or not the applicant is referring to the one of the plurality of rails set forth above.
Allowable Subject Matter
Claims 14-17 and 19, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a lift system comprising a translating device in communication with a sprocket, wherein the translating device comprises a first end including a spring fixedly connected to the stanchion; a second end including a chain fixedly connected to one of the plurality of rails; and a middle portion comprising a turnbuckle positioned between and connected to the first end and the second end of the translating device.
Although references such as Singer (US 844964), Sundermann (US 3638710) and Compher (US 611608) disclose a chain or cable system attached to an upper portion of a gate to pivot the gate from a horizontal closed position to a vertical open position, they fail to disclose the use of a sprocket.  Absent the applicant’s disclosure there would be no motivation to combine references such as Sundermann with a sprocket.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634